FILED
                                                                             DEC 27 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10591

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00625-WBS

  v.
                                                 MEMORANDUM *
DONELL HATCHER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Donell Hatcher appeals from the 36-month sentence imposed following his

guilty-plea conviction for failure to appear, in violation of 18 U.S.C. § 3146(a)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hatcher contends that the district court procedurally erred by failing to

consider all of 18 U.S.C. § 3553(a) factors and by failing to explain adequately its

reasons for the sentence imposed. The record belies Hatcher’s contentions. The

district court is not required to refer to each § 3553(a) factor. See United States v.

Mix, 457 F.3d 906, 912-13 (9th Cir. 2006). The district court’s explanation of

Hatcher’s sentence was sufficient. See United States v. Carty, 520 F.3d 984, 992,

995 (9th Cir. 2008) (en banc).

      Hatcher also contends that his sentence is substantively unreasonable.

Hatcher’s contentions that the district court erred in declining to apply a downward

adjustment for acceptance of responsibility, and in rejecting his argument that his

criminal history category overrepresented his criminal history, are not supported by

the record. In light of the totality of the circumstances and the sentencing factors

set forth in 18 U.S.C. § 3553(a), the within-Guidelines sentence is reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      10-10591